internal_revenue_service department of the treasury index number washington dc number info release date pamela glekas spring director of office of community renewal u s department of housing and urban development 7th street s w suite washington dc person to contact ------------------------------------ telephone number ---------------------- refer reply to cc psi genin-134614-03 date date re request to retroactively utilize certain tax incentives contained in the community renewal tax relief act of crtra of for the five census tracts added by the ------------------- round iii empowerment zone’s amendment to the memorandum of agreement dated date moa amendment and subsequently approved by u s department of housing and urban development hud dear ms spring this letter is in response to lorraine drolet’s e-mail to the internal_revenue_service dated date inquiring whether date the designation date of the ---------- ----------empowerment zone or date the date of moa amendment is the effective date for taxpayers in the five census tracts added by moa amendment to use the empowerment_zone tax incentives contained in the crtra of these tax incentives are the enhanced tax-exempt_financing under sec_1394 of the internal_revenue_code the empowerment_zone_employment_credit under sec_1396 the increased sec_179 expensing under sec_1397a and the nonrecognition of gain on rollover of empowerment_zone investments under sec_1397b the tax incentives for the round iii empowerment_zones generally are available during the period beginning on date and ending on date hud may approve a round ii or round iii empowerment zone’s request for a boundary modification subject_to specified eligibility requirements for empowerment_zone designation see c f_r zones round iii empowerment_zones see sec_1391 the crtra of provided that seven of the round iii empowerment_zones will be located in urban areas and two will be the crtra of authorized the designation of nine additional empowerment hud approved this expansion of the boundary of -------------------- -- empowerment genin-134614-03 located in rural areas the crtra of required that the round iii empowerment_zones be designated before date see sec_1391 the secretary of hud in the case of any nominated_area which is located in an urban_area and the secretary of agriculture in the case of any nominated_area which is located in a rural_area determine the population and poverty rate of a nominated_area by using the most recent decennial census data available see sec_1393 the --------------------empowerment zone was designated as of date at that time the most recent decennial census data available was the census data and the boundary of the --------------------empowerment zone was based on that census data on date hud approved moa amendment which allows --------------------- to expand its designated zone boundary to include five more census tracts moa amendment is retroactive to date the date of designation zone based on the census data we understand that in hud’s view once the census data became available designees such as -------------------- had a statutory right under sec_1393 to use that data even though the designations had already been made we also understand that hud’s general counsel has advised that it seems persuasive as a matter of equity that the designee be given the benefit of the newly available census data empowerment_zone boundaries using the census data because as of the designation date the most recent decennial census data available to hud was the census data see sec_1393 however the census data was collected by the designation date for the round iii empowerment_zones and arguably such data may be used once it became available because the census data was not collected by the designation date of the round i or round ii empowerment_zones we strongly believe that the boundaries of these zones may not be expanded based on the census data empowerment_zone retroactive to the designation date of date by using the census data then the effective date for the empowerment_zone_employment_credit under sec_1396 the increased sec_179 expensing under sec_1397a and the nonrecognition of gain on rollover of empowerment_zone investments under sec_1397b would be date for taxpayers in the added census tracts and the effective date for tax-exempt enterprise_zone_facility bonds under sec_1394 would be date the date of moa amendment for facilities in the added census tracts the effective date under sec_1394 for facilities in the added census tracts could be no earlier than date because the tax status of bonds is initially tested as of the issue_date of the bonds and the requisite expectations of the issuer could not have been established before the date of moa amendment we have reservations about whether hud has the statutory authority to expand the if hud has the statutory authority to expand the boundary of a round iii genin-134614-03 this letter has called your attention to certain general principles of tax law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 if you should have any additional questions or comments please contact our office at --------------------- kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries s kathleen reed sincerely yours
